FILED
                           NOT FOR PUBLICATION                              JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MATTHEW B. CRAMER,                               No. 11-17913

              Plaintiff - Appellant,             D.C. No. 1:08-cv-01693-SKO

  v.
                                                 MEMORANDUM*
TARGET CORPORATION,

              Defendant,

  and

ERIC HELLER; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of California
                  Sheila K. Oberto, Magistrate Judge, Presiding**

                            Submitted June 18, 2013***



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

      Matthew B. Cramer appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that defendants were deliberately

indifferent to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

may affirm on any basis supported by the record, Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment for defendants

Barrios and Heller because Cramer failed to raise a genuine dispute of material fact

as to whether these defendants knew of and disregarded an excessive risk to his

health, and whether the delay in treatment for his fractured clavicle caused him

further injury. See Toguchi, 391 F.3d at 1057 (defendant is deliberately indifferent

only if he or she knows of and disregards an excessive risk to the plaintiff’s

health); Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002) (to establish

deliberate indifference, a plaintiff must show that a delay in treatment resulted in

further injury or the unnecessary and wanton infliction of pain); Johnson v.

Meltzer, 134 F.3d 1393, 1398 (9th Cir. 1998) (the Eighth Amendment sets the

minimum standard for a pre-trial detainee’s right to medical care).

      The district court properly granted summary judgment for defendant


                                           2                                     11-17913
Wheatly because the undisputed facts show that Wheatly had no involvement in

the alleged constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th

Cir. 2011) (discussing the causation element of § 1983 claim).

      The district court did not abuse its discretion by quashing or denying

Cramer’s subpoenas because the subpoenas were either defective, overbroad or

unnecessary. See Preminger v. Peake, 552 F.3d 757, 768 n.10 (9th Cir. 2008)

(standard of review); Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir.

2003) (explaining that district courts have broad discretion to permit or deny

discovery).

      The district court did not abuse its discretion by denying Cramer’s motions

for further discovery because Cramer failed diligently to pursue discovery and to

explain how the information he sought would have shown that the delay caused

him further injury and, thereby, preclude summary judgment. See Chance v.

Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n.6 (9th Cir. 1998) (setting forth the

standard of review; explaining that the movant in a motion for further discovery

must identify what information is sought and how it would preclude summary

judgment, and that the district court does not abuse its discretion by denying

further discovery where the movant has failed diligently to pursue discovery).

      AFFIRMED.


                                          3                                      11-17913